        Case 1:19-cv-00703-WJ-JFR Document 5-2 Filed 08/01/19 Page 1 of 1
                                    IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF NEW MEXICO

   Dine Citizens Against Ruining Our Environment, et al.,

                   Plaintiff(s),
  vs.                                                                  No. CIV   1:19-cv-00703-SCY-JFR

   David Bernhardt, et al.

                   Defendant(s).

                                           INFORMATION SHEET FOR T.R.O.

Attorney(s) for Plaintiff(s): (include phone #)
  Kyle J. Tisdel, Western Environmental Law Center: (575) 613-8050 ; ktisdel@westernlaw.org


Attorney(s) for Defendant(s): (include phone #)
    Corinne Snow, U.S. Department of Justice: corinne.snow@usdoj.gov

Nature of Underlying Claim: (contract, tort, environment, etc.)
   Environment: challenge to BLM approved oil and gas drilling permits


Jurisdiction: (Cite Statutes)
  This action arises under NEPA, 42 U.S.C. §§ 4321-4370h.
  This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331

Precise statement of activity sought to be restrained or compelled:
  Plaintiffs seek to prevent ongoing or future ground disturbance, construction, oil and gas drilling, and
  oil and gas production on the challenged applications for permit to drill ("APD").
                                                     HEARING

Estimated length of hearing:         half day

Request hearing to be set for: (Select one)
    Today      Tomorrow            Within One Week X Within Ten Days

                                                      NOTICE

Are all parties represented by counsel at this time?           X Yes     No
Have the opposing party(ies) and their attorney(s) been notified ?          C Yes   No

        If answer is yes, when?        Plaintiffs met with BLM and DOJ counsel July 24, 2019

        If answer is no, why not?



Notice given by:         Phone       Fax        Letter X In Person       Other
